Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 20 February 1807
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        
                            My dear friend
                            
                            Lagrange 20. february 1807.
                        
                        Permit me to inclose the Copy of a Letter which has been adressed to you in november Last—Your information
                            of public Concerns in Europe through the Ministerial Channels Cannot fail to be as regular and exact as I could give it
                            from Lagrange. What I was writing about the Oder has been proved true for the Vistule and is in train to be verified on
                            the banks of more Easterly Rivers—My Son Son in Law and friends have hitherto been unhurt, Excepting Young Segur who has
                            been wounded and taken—His exchange will I, hope, be soon effected.
                        The abolition of the Slave trade in England has made me very happy—You have seen me, may Years ago, very
                            Sanguine in the expectation to Secure for france the honor of the measure—But as it is I enjoy it heartily and cannot now
                            question—the total and Speedy anhiliation of the abominable Trafick—My dear friend, the liberal impulsion given by the
                            American Patriots and for a few years Continued in france is notwistanding Jolts and Bars, still going on.
                        While for the good of the United States and the example of mankind I admire your Administration it fills my
                            heart with the most tender Enjoyments of friendship. My family are pretty well and beg to be most affectionately
                            respectfully and gratefully presented to you—We expected a Boy to be called after your name—But little Tommy has again
                            proved to be a Girl.
                        To our friend Madison I write on my Louisiana Concerns—as the Letter is also for you I will not trouble You
                            with repetitions—
                  Receive the warm Good Wishes and affectionate regard of Your old loving friend
                        
                            Lafayette
                            
                        
                    